UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778‐8377 Date of fiscal year end: November 30, 2014 Date of reporting period: May 31, 2014 Item 1.Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST Forensic Accounting ETF Semi-Annual Report May 31, 2014 (Unaudited) Forensic Accounting ETF Table of Contents Schedule of Investments 2 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Approval of Advisory Agreements & Board Considerations 18 Disclosure of Fund Expenses 20 Supplemental Information 21 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Exchange Traded Concepts uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-545-FLAG; and (ii) on the Commission’s website at http://www.sec.gov. Forensic Accounting ETF Schedule of Investments May 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.7% Consumer Discretionary — 16.0% AutoNation* $ AutoZone* 55 Bed Bath & Beyond* Best Buy Cablevision Systems, Cl A Carnival, Cl A CBS, Cl B Coach Comcast, Cl A Darden Restaurants DIRECTV* Dollar General* Dollar Tree* DR Horton Expedia Family Dollar Stores Ford Motor Fossil Group* GameStop, Cl A Gannett Gap General Motors Genuine Parts Goodyear Tire & Rubber Description Shares Fair Value Graham Holdings, Cl B 35 $ Guess? Harley-Davidson Hasbro Home Depot International Game Technology Interpublic Group Johnson Controls Kohl's L Brands Leggett & Platt Lowe's Macy's Marriott International, Cl A Mattel McDonald's Mohawk Industries* Newell Rubbermaid News, Cl A* Nordstrom Omnicom Group O'Reilly Automotive* PetSmart PulteGroup Ralph Lauren, Cl A Ross Stores Scripps Networks Interactive, Cl A Staples Starbucks Starwood Hotels & Resorts Worldwide Target Time Warner Time Warner Cable TJX Twenty-First Century Fox, Cl A Urban Outfitters* Viacom, Cl B Walt Disney Whirlpool Wyndham Worldwide Wynn Resorts Yum! Brands Consumer Staples — 6.9% Altria Group Archer-Daniels-Midland Avon Products The accompanying notes are an integral part of the financial statements. 2 Forensic Accounting ETF Schedule of Investments May 31, 2014 (Unaudited) (Continued) Description Shares Fair Value Campbell Soup $ Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Costco Wholesale CVS Caremark Dr Pepper Snapple Group Estee Lauder, Cl A General Mills Hormel Foods JM Smucker Kellogg Kimberly-Clark Kraft Foods Group Kroger Lorillard Molson Coors Brewing, Cl B Mondelez International, Cl A PepsiCo Philip Morris International Procter & Gamble Safeway Sysco Tyson Foods, Cl A Walgreen Wal-Mart Stores Energy — 11.0% Anadarko Petroleum Apache Baker Hughes Cabot Oil & Gas Cameron International* Chesapeake Energy Chevron ConocoPhillips CONSOL Energy Denbury Resources Devon Energy Diamond Offshore Drilling EOG Resources Exxon Mobil Halliburton Helmerich & Payne Hess Description Shares Fair Value Kinder Morgan $ Marathon Oil Marathon Petroleum Murphy Oil National Oilwell Varco Newfield Exploration* Noble Energy Occidental Petroleum ONEOK Patterson-UTI Energy Peabody Energy Phillips 66 QEP Resources Rowan, Cl A Schlumberger Southwestern Energy* Spectra Energy Superior Energy Services Tesoro Valero Energy WPX Energy* Financials — 17.1% Aflac Allstate American Express American International Group Ameriprise Financial Apartment Investment & Management, Cl A‡ Aspen Insurance Holdings Assurant Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, Cl B* BlackRock, Cl A 86 Capital One Financial CBRE Group, Cl A* Chubb Cincinnati Financial Citigroup Comerica Discover Financial Services E*TRADE Financial* Fifth Third Bancorp Franklin Resources Genworth Financial, Cl A* The accompanying notes are an integral part of the financial statements. 3 Forensic Accounting ETF Schedule of Investments May 31, 2014 (Unaudited) (Continued) Description Shares Fair Value Goldman Sachs Group $ Hanover Insurance Group Hartford Financial Services Group HCP‡ Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares Invesco JPMorgan Chase KeyCorp Kimco Realty‡ Legg Mason Leucadia National Lincoln National Loews M&T Bank McGraw Hill Financial MetLife Moody's Morgan Stanley NASDAQ OMX Group Navient Old Republic International People's United Financial Plum Creek Timber‡ PNC Financial Services Group Principal Financial Group Progressive Prologis‡ Prudential Financial Regions Financial Reinsurance Group of America, Cl A SLM State Street SunTrust Banks Torchmark Travelers Unum Group US Bancorp Ventas‡ Vornado Realty Trust‡ Wells Fargo Weyerhaeuser‡ WR Berkley Zions Bancorporation Description Shares Fair Value Health Care — 7.9% Abbott Laboratories $ AbbVie Aetna Agilent Technologies Amgen Baxter International Becton Dickinson Boston Scientific* Cardinal Health CareFusion* Celgene* Cigna CR Bard DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding* Hill-Rom Holdings Hospira* Humana Intuitive Surgical* 65 Johnson & Johnson Laboratory Corp of America Holdings* McKesson Medtronic Merck Patterson Pfizer Quest Diagnostics St. Jude Medical Stryker Tenet Healthcare* UnitedHealth Group WellPoint Zimmer Holdings Industrials — 12.8% 3M ADT AGCO Boeing CH Robinson Worldwide Cintas CSX Cummins The accompanying notes are an integral part of the financial statements. 4 Forensic Accounting ETF Schedule of Investments May 31, 2014 (Unaudited) (Continued) Description Shares Fair Value Danaher $ Deere Delta Air Lines Dover Dun & Bradstreet Emerson Electric Equifax Expeditors International of Washington FedEx Flowserve Fluor General Dynamics General Electric Honeywell International Illinois Tool Works Iron Mountain Joy Global Kansas City Southern L-3 Communications Holdings, Cl 3 Lockheed Martin Masco Norfolk Southern Northrop Grumman PACCAR Pall Parker Hannifin Pitney Bowes Raytheon Republic Services, Cl A Robert Half International Rockwell Automation Roper Industries RR Donnelley & Sons Ryder System Snap-on Southwest Airlines Stanley Black & Decker Textron Union Pacific United Parcel Service, Cl B United Technologies URS Waste Management WW Grainger Xylem Description Shares Fair Value Information Technology — 11.5% Apple 54 $ Autodesk* Automatic Data Processing Broadcom, Cl A CA Cisco Systems Citrix Systems* Computer Sciences Corning eBay* Electronic Arts* EMC F5 Networks* Facebook, Cl A* Fidelity National Information Services First Solar* Fiserv* FLIR Systems Harris Hewlett-Packard Intel Intuit Jabil Circuit Juniper Networks* KLA-Tencor Lam Research ManTech International, Cl A MasterCard, Cl A Micron Technology* Microsoft Motorola Solutions NetApp NVIDIA Oracle QUALCOMM SanDisk Symantec Teradata* Texas Instruments Total System Services VeriSign* Visa, Cl A Western Digital Western Union Xerox Yahoo!* The accompanying notes are an integral part of the financial statements. 5 Forensic Accounting ETF Schedule of Investments May 31, 2014 (Unaudited) (Continued) Description Shares Fair Value Materials — 6.9% Air Products & Chemicals $ Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings 95 Cliffs Natural Resources Dow Chemical Eastman Chemical EI du Pont de Nemours Freeport-McMoRan Copper & Gold, Cl B International Paper LyondellBasell Industries, Cl A MeadWestvaco Mosaic Newmont Mining Nucor Olin Owens-Illinois* PPG Industries Praxair Sealed Air Sherwin-Williams United States Steel Telecommunication Services — 1.0% AT&T Telephone & Data Systems Verizon Communications Utilities — 8.6% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon Description Shares/Face Amount Fair Value FirstEnergy $ Great Plains Energy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy Pepco Holdings PG&E Pinnacle West Capital PNM Resources PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy Wisconsin Energy Xcel Energy Total Common Stock (Cost $11,254,609) $ TIME DEPOSIT — 0.2% Brown Brothers Harriman 0.030%, 06/02/14 $ Total Time Deposit (Cost $25,350) Total Investments - 99.9% (Cost $11,279,959) $ Percentages are based on Net Assets of $12,436,277. * Non-income producing security. ‡ Real Estate Investment Trust Cl — Class The accompanying notes are an integral part of the financial statements. 6 Forensic Accounting ETF Schedule of Investments May 31, 2014 (Unaudited) (Concluded) The following is a list of the level of inputs used as of May 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
